  Case 5:21-cr-00023-H-BQ Document 45 Filed 08/23/21              Page 1 of 1 PageID 92



                          I.INITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDIVISION

UNITED STATES OF AMERICA,
   P1aintiff,

                                                           NO. 5:21-CR-023-01-H

APRrL KONGSTVEDT (1),
   Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TIIE I,JNITED STATES MAGISTRATE JI]DGE
                          CONCER}IING PLEA OF GI]ILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Concerning Plea of Guilty of the united states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance wirh 28 U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       Dated Augr.st LZ ,2021.



                                           JAMES        SLEYHENDRIX
                                                      STATES DISTRICT ruDGE
